Citation Nr: 1815653	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to August 28, 2012 for a grant of entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date prior to August 28, 2012 for a grant of special monthly compensation (SMC).


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1986 and from August 1991 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Restricted Access Claims Center (RACC) in St. Paul, Minnesota, now has jurisdiction over this case.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the Veteran was diagnosed with sleep apnea in or about October 2008.   

2.  The evidence of record indicates that the Veteran did not file a formal or informal claim of entitlement to service connection for sleep apnea prior to January 21, 2011.

3.  The evidence of record indicates that the Veteran met the criteria for SMC in or about October 2008. 

4.  The evidence of record indicates that the Veteran did not file a claim of entitlement to SMC, including as an inferred issue, prior to January 21, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 21, 2011, for a grant of service connection for sleep apnea have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.155 (2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for an effective date of January 21, 2011, for a grant of SMC have been met.  38 U.S.C. §§ 1114, 5110; 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350, 3.352.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Earlier Effective Date for Sleep Apnea

The effective date issue on appeal arises from a disagreement with the effective date assigned upon a grant of service connection for sleep apnea contained in a January 2013 rating decision.  

Except as otherwise provided, the effective date of an evaluation and award for compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Under the previous version of 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, was considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  An informal claim was required to identify the benefit sought.  See id.  [The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.]

An October 2008 VA treatment record indicates that the Veteran was diagnosed with sleep apnea.  On January 21, 2011, VA received a statement from the Veteran in which the Veteran indicated that he suffered from a "sleep disorder" as a result of his service-connected Graves' disease.  A month later, the Veteran again described suffering from a "sleep disorder" as a result of his service-connected Graves' disease.  The RO provided the Veteran with an increased rating as to his service-connected Graves' disease as part of an April 2011 rating decision (which discussed the Veteran's sleep apnea), but did not adjudicate whether the Veteran suffered from a separate sleep disorder for which he was entitled to service connection on a secondary basis.  In August 2012, the Veteran requested service connection for sleep apnea.  The RO granted the Veteran's claim of entitlement to service connection for sleep apnea as part of a January 2013 rating decision, with an effective date of August 28, 2012.  

At issue in this case is the earliest date of entitlement to service connection for sleep apnea.  Reading his submissions in the light most favorable to him, the Veteran filed an informal claim for a sleep disorder, diagnosed as sleep apnea, on January 21, 2011 (i.e., the Veteran submitted a communication indicating intent to apply for one or more benefits under laws administered by VA).  See 38 C.F.R. § 3.155 (2014).  A January 2011 letter from VA acknowledged the Veteran's claim for a "sleep disorder."  Under 38 C.F.R. § 3.400, the Veteran is entitled to an effective date of January 21, 2011, for this disability.  [The Board notes that statements submitted by the Veteran prior to the January 2011 claim discussed "fatigue," but it appears that, through these statement, the Veteran sought entitlement to service connection for an undiagnosed illness on a presumptive basis.  The Board does not find these statements to evidence a request for a determination as to whether the Veteran suffered from sleep apnea as secondary to his service-connected Graves' disease].  Given the procedural history of this case, and the evidence of record, the law does not permit an effective date prior to the date of the Veteran's informal January 2011 claim.  See id.

The Board notes that the medical evidence of record indicates that the Veteran suffered from sleep apnea in or about October 2008, but, as stated above, the date of service connection is the date entitlement arose or the date of claim, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  Unfortunately, the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 132 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claims only with regard to claims that previously have been granted service connection).  The Veteran filed his claim of entitlement to service connection for a sleep disorder more than one year after his separation from active service, and years following his diagnosis of sleep apnea.  The Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation.  Absent receipt of an earlier claim, the Board is not permitted to award an effective date prior to January 2011.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Entitlement to an Earlier Effective Date for SMC

SMC is provided under 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350(i).  SMC is also available based on the need for aid and attendance, and is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person.  See 38 C.F.R. § 3.352(a).  [The Board notes that it does not appear that the Veteran sought or was entitled to SMC based on the need for aid and attendance.  Moreover, the medical evidence, including a March 2010 VA examination, does not indicate that he was permanently bedridden or so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person.]

The Veteran's claim of entitlement to SMC arises from his January 21, 2011 claim of entitlement to an increased rating for Graves' disease.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that, in the context of an increased rating claim, entitlement to SMC is an "inferred issue" that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  In general, the effective date for SMC based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400, 3.401.  When the evidence of record demonstrates that the veteran met the criteria for SMC prior to the date of receipt of the claim, the RO may assign the earliest date at which it is factually ascertainable that the veteran met the criteria for SMC, so long as a claim for SMC (to include a claim for an increased rating) was received within one year of the date the veteran met the criteria for SMC.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

The evidence of record indicates that the Veteran met the criteria for SMC, under 38 C.F.R. § 3.350(i), in or about October 2008.  As the Veteran did not file a claim for an increase within a year of meeting the criteria for SMC, the earliest date for which SMC based on housebound criteria may be awarded is January 21, 2011, the date VA received the Veteran's claim of entitlement to an increased rating for Graves' disease.  The Board is once again constrained by the law and regulations governing the establishment of effective dates for the award of compensation.  Absent receipt of an earlier claim for SMC, the Board is not permitted to award an effective date prior to January 2011 for SMC.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an effective date of January 21, 2011 for a grant of service connection for a sleep disorder is granted.

Entitlement to an effective date of January 21, 2011 for SMC is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


